        Case 3:15-cv-00675-JBA Document 1308 Filed 11/02/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                        Plaintiff,

        v.                                               Civil Action No. 3:15-cv-675 (JBA)

 IFTIKAR AHMED,

                        Defendant, and

 IFTIKAR AHMED SOLE PROP; et al
                                                         November 03RD, 2019
                        Relief Defendants.


 DEFENDANT’S EMERGENCY MOTION TO STAY PROCEEEDINGS IN LIGHT OF
 THE US SUPREME COURT GRANTING CERTIORARI IN CHARLES LIU v. SEC ON
                        NOVEMBER 01, 2019


       The pro se Defendant humbly brings to the esteemed Court’s kind attention that the

United Stated Supreme Court has granted Certiorari in Charles Liu, et al v. SEC, Case 18-1501

(the Order is attached as EXHIBIT A). Thus, it is now undeniable that the impending Supreme

Court’s decision in Liu will certainly clarify the nature and scope, indeed the very availability, of

disgorgement in SEC actions. The Defendant reserves all rights.

       The Liu petition (“Petition”) asked the highly pertinent question: “WHETHER THE

SECURITIES AND EXCHANGE COMMISSION MAY SEEK AND OBTAIN DISGORGEMENT FROM A

COURT AS “EQUITABLE RELIEF” FOR A SECURITIES LAW VIOLATION EVEN THOUGH THIS

COURT HAS DETERMINED THAT SUCH DISGORGEMENT IS A PENALTY.”

       A Supreme Court decision favoring the long standing position of the Defendant would

have a dramatic and significant impact on the judgment currently rendered in this case. Hence,

                                                  1
         Case 3:15-cv-00675-JBA Document 1308 Filed 11/02/19 Page 2 of 6



the pro se Defendant moves this esteemed Court to grant a stay in the proceedings in this matter

in light of the U.S. Supreme Court granting certiorari in Charles Liu v. SEC and its impending

decision on a legal question imminently pertinent to this case. The SEC had opposed the

granting of certiorari, but the US Supreme Court has chosen to review the issue of disgorgement

and thus, has granted the petition for certiorari. There is no uncertainty any longer, and indeed it

is 100% certain and no longer speculative that the Supreme Court will address the nature, scope,

and availability of disgorgement; issues which directly impact this case. Should the Supreme

Court find for the petitioner in Liu v. SEC, such a decision would materially change the amount

of judgment in this dispute and have implications on what assets can be frozen or used to secure

any judgment.

        The Defendant had earlier sought a stay in this matter pending the US Supreme Court

considering the grant of certiorari [Doc. #1187], which the SEC opposed [Doc. #1219], and the

Court denied [Doc. #1267] by concluding that “the requested stay – that any ruling in Liu v. SEC

could impact the judgment in this case if the Supreme Court grants the pending petition for

certiorari and if it then answers the question presented in a way favorable to Mr. Ahmed - is too

speculative a basis to justify staying these proceedings.” (emphasis in original).

        That speculation of consideration of certiorari has been removed by the US Supreme

Court, which will now absolutely consider the availability of disgorgement in SEC actions. This

Motion is not a reconsideration of the earlier denied motion for stay in light of the application for

writ of certiorari,1 given the significant event of the Supreme Court having granted certiorari

and; hence, it now being a certainty that the Supreme Court will imminently clarify the nature


1
  The earlier denied motion asked for a stay pending a grant of certiorari, which is very different from
this Motion asking for a stay pending the absolute certainty of the Supreme Court’s consideration
clarifying the nature, scope, and availability of disgorgement, an issue which directly impacts the
judgment in this case.
                                                     2
            Case 3:15-cv-00675-JBA Document 1308 Filed 11/02/19 Page 3 of 6



and scope, indeed the very availability, of disgorgement in SEC actions, this Motion must be

granted.

            Twice the Defendant had prayed for a stay in this matter on issues pending before the

Supreme Court, and the SEC opposed a stay on both occasions – once pending the US Supreme

Court’s decision in Kokesh v. SEC2 (“Kokesh”) and more recently pending US Supreme Court’s

decision to grant certiorari in Liu v. SEC. The Court should disregard the SEC’s predictable

opposition to this Motion as it is indisputable that the consideration of the issue of disgorgement

will be highly impactful to this instant matter.

            There is good reason to grant this Motion as not only will the Supreme Court’s ruling

directly impact the judgment in this matter, but also no prejudice will be caused to any party by a

grant of stay as the asset freeze is in place as the equivalent of a supersedeas bond, over-securing

the judgment pending Second Circuit appeal, and significantly more assets than the current

(albeit disputed) judgment amount remain frozen as already validated three times3 by an

independent third party appointed by and working for this Court, the Receiver.

            As in Kokesh4, where this esteemed Court did grant a stay in the proceedings pending

Supreme Court ruling on the statute of limitations question, similarly the Court should order a

stay in proceedings till such time that the Supreme Court now rules on Liu v. SEC.

            An outcome favorable to the Defendant’s long standing legal arguments that are similar

and parallel to those in Charles Liu v. SEC, as it happened in the case of Kokesh, will materially


2
    Kokesh v. SEC, 137 S. Ct. 1635 (2017).

3
 The Receiver has stated the values of the assets frozen (without considering the value of certain assets or
Defendant’s allegedly forfeited Oak assets) in his Receiver Report [Doc. #1130-1] and both of his fee
applications [Doc. ##1160-5, 1249-5]

4
    Idem.

                                                     3
           Case 3:15-cv-00675-JBA Document 1308 Filed 11/02/19 Page 4 of 6



alter the amount of judgment in this case and, therefore, the amount of assets that can be legally

frozen in this instant matter.

          Indeed, during oral argument in Kokesh, no fewer than five (out of the nine) U.S.

Supreme Court Justices noted the lack of any clear statutory authority for disgorgement5:

               JUSTICE KENNEDY: Is it clear that the district court has statutory authority
               to do this? . . . [I]s there specific statutory authority that makes it clear that
               the district court can entertain this remedy?
               ...

               JUSTICE SOTOMAYOR: Can we go back to the authority?
               …

               JUSTICE ALITO: [I]t would certainly be helpful and maybe essential to
               know what the authority for [disgorgement] is.
               ...

               CHIEF JUSTICE ROBERTS: [T]he SEC devised this [disgorgement] remedy
               or relied on this remedy without any support from Congress.
               ...

               JUSTICE GORSUCH: Well, here we don’t know [when the disgorged
               money goes to the victim], because there’s no statute governing it. We’re
               just making it up.


          Now that the Supreme Court has granted certiorari, the proceedings in this matter must

be stayed till the Supreme Court makes its final determination on the question posed in the

Petition. Proceeding without a stay in light of the impending Supreme Court decision on

disgorgement would likely lead to severe and significant wastage of resources, including time

and/or money, of all parties, including this esteemed Court, and would severely prejudice the

Defendant and Relief Defendants. Granting a stay in this case pending Supreme Court decision




5
    Oral Arg. Tr. 7-9, 13, 31, 52, Kokesh v. SEC, No. 16- 529 (Apr. 18, 2017).

                                                      4
         Case 3:15-cv-00675-JBA Document 1308 Filed 11/02/19 Page 5 of 6



on the highly relevant issue of “disgorgement” ensures that the frozen assets remain maximized

and expenses minimized without any prejudice to any party.

         WHEREFORE, the Defendant fervently prays that the esteemed Court immediately grant

this Motion and order a stay in proceedings till at least such time that the US Supreme Court has

rendered its decision on Charles Liu v. SEC.




                                               Respectfully Submitted,



Dated:          November 03RD, 2019            /s/ Iftikar Ahmed
                                               ____________________________
                                               Iftikar A. Ahmed
                                               C/O Advocate Anil Sharma
                                               Government Place East
                                               Kolkata 700069, India
                                               Tel: +91.98.30.089.945
                                               Email: iftyahmed@icloud.com
                                               Pro Se




                                                 5
        Case 3:15-cv-00675-JBA Document 1308 Filed 11/02/19 Page 6 of 6



                               CERTIFICATE OF SERVICE



       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                     MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission          U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                     1961 Stout Street, Ste. 1700
 Denver, CO 80294                                 Denver, CO 80294
 (303) 844-1071                                   (303) 844-1027
 e-mail: heinken@sec.gov                          e-mail: williamsml@sec.gov



 MR. PAUL E. KNAG, ESQ.                           MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                              Murtha Cullina, LLP
 177 Broad Street, 4th Floor                      177 Broad Street, 4th Floor
 Stamford, CT 06901                               Stamford, CT 06901
 (203) 653-5400                                   (203) 653-5406
 Fax: (203) 653-5444                              Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                      e-mail: kzaehringer@murthalaw.com




                                              6
